 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KEITH LEE WHITE,                                No. 2:18-cv-03167 AC P
12                        Plaintiff,
13             v.                                        ORDER and FINDINGS AND
                                                         RECOMMENDATIONS
14       JOE LIZARAGA, et al.,
15                        Defendants.
16

17            I.     Introduction

18            Plaintiff is a state prisoner at the California Health Care Facility (CHCF) in Stockton,

19   under the authority of the California Department of Corrections and Rehabilitation (CDCR),1 who

20   proceeds pro se in this civil rights action. On March 16, 2017, plaintiff filed his original

21   complaint in the Amador County Superior Court. See ECF No. 1 at 4-43. On December 7, 2018,

22   defendants paid the filing fee and a Notice of Removal pursuant to 28 U.S.C. § 1441(a), removing

23   the action to this federal district court. See ECF No. 1 at 1-3; ECF No. 2.

24
     1
       According to the Inmate Locator website operated by the California Department of Corrections
25   and Rehabilitation, plaintiff, who commenced this action while incarcerated at Salinas Valley
26   State Prison, is now incarcerated at CHCF. See http://inmatelocator.cdcr.ca.gov/ This Court may
     take judicial notice of facts that are capable of accurate determination by sources whose accuracy
27   cannot reasonably be questioned. Fed. R. Evid. 201; see also City of Sausalito v. O'Neill, 386
     F.3d 1186, 1224 n.2 (9th Cir. 2004) (“We may take judicial notice of a record of a state agency
28   not subject to reasonable dispute.”).
                                                         1
 1          On December 21, 2018, plaintiff filed a motion to remand this case back to the Amador
 2   County Superior Court. See ECF No. 4. Defendants filed an opposition on January 16, 2019.
 3   ECF No. 5. Thereafter, plaintiff filed a First Amended Complaint (FAC), ECF No. 6, which
 4   defendants request this court screen pursuant to 28 U.S.C. § 1915A, ECF No. 7. For the reasons
 5   that follow, this court recommends to the district judge that plaintiff’s motion to remand be
 6   denied. Thereafter, should the district judge adopt the undersigned’s recommendation, the court
 7   will screen plaintiff’s FAC.
 8          II.     Motion to Remand
 9                  A.      Legal Standards
10          A defendant sued in state court may remove to the appropriate federal district court any
11   civil action over which the district courts have original jurisdiction. See 28 U.S.C. § 1441(a).
12   Federal district courts have original jurisdiction, in pertinent part, over “civil actions arising under
13   the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
14          “The general rule governing removal of actions from the state court to federal court is that
15   for a district court to have federal question removal jurisdiction, a federal cause of action must
16   appear on the face of the complaint.” Felton v. Unisource Corp., 940 F.2d 503, 506 (9th Cir.
17   1991) (citing, inter alia, Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987)). “The
18   presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint
19   rule,’ which provides that federal jurisdiction exists only when a federal question is presented on
20   the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S.
21   386, 392 (1987).
22          It is defendant’s burden, as the removing party, to establish that the federal court has
23   jurisdiction over the removed case. See Ethridge v. Harbor House Restaurant, 861 F.2d 1389,
24   1393-94 (9th Cir. 1988) (when removing on the basis of federal question jurisdiction, “[t]he party
25   invoking the removal statute bears the burden of establishing federal jurisdiction”). However,
26   “[u]nder § 1447(c), the district court must remand ‘[i]f at any time before final judgment it
27   appears that the district court lacks subject matter jurisdiction[.]’” Smith v. Mylan Inc., 761 F.3d
28   1042, 1044 (9th Cir. 2014).
                                                         2
 1                   B.      The Original Complaint and the Parties’ Arguments
 2          The complaint plaintiff filed in the Amador County Superior Court on March 16, 2017
 3   (Case No. 17-cv-10017) named three defendants (Joe Lizarraga, J. Dowdy and D. Lorey) on
 4   claims they violated plaintiff’s legal rights. See ECF No. 1 at 4-43. Although somewhat difficult
 5   to decipher, the complaint seeks damages for, inter alia, alleged “U.S. mail fraud, tampering,
 6   obstruction, breach of court access [and] attorney-client communications.” Id. at 6. On
 7   November 7, 2018, plaintiff served copies of the summons and complaint on defendants
 8   Lizarraga and Dowdy (but not Lorey) by substituted service upon the Litigation Coordinator for
 9   Mule Creek State Prison. ECF No. 1 at 2 ¶ 2.
10          Defendants timely filed a notice of removal to this court and provided written notification
11   to plaintiff. See 28 U.S.C. § 1446(b), (d). ECF No. 1 at 2-3 ¶¶ 8-9. Plaintiff timely filed an
12   opposition to the removal and a motion to remand, ECF No. 4, which defendants oppose, ECF
13   No. 5. Plaintiff seeks remand of this action on the following grounds:
14                   Plaintiff alleges that there were violations of California
                     Constitutional Articles I §3, §4, §6, §7(a), §9, §10(a), § 13 and § 17;
15                   California Civil Procedure § 51-51-5, §51.6-52.3(a)(b) and United
                     States Constitutional Amendments 1st, 4th, 8th and 14th. [¶]
16                   Plaintiff did not state any federal cause of action with complaint. . . .
17   ECF No. 4 at 2-3.
18          In response, defendants assert that “federal question jurisdiction plainly appears on the
19   face of Plaintiff’s complaint and is reaffirmed in Plaintiff’s motion to remand,” thus
20   demonstrating defendants’ right to remove this action under 28 U.S.C. §§ 1441 and 1446. ECF
21   No. 5 at 2-3.
22                   C.      Analysis
23          Defendants have met their burden of demonstrating the jurisdiction of this court over
24   plaintiff’s claims. Under the “well-pleaded complaint rule,” plaintiff conceded federal
25   jurisdiction on the face of his original complaint. Caterpillar, 482 U.S. at 392. See ECF No. 1 at
26   20 (alleging violations of plaintiff’s “1st, 4th, 8th, 13th and 14th Amend. Rights to the U.S.
27   Const.”); id. at 21 (alleging violations of “18 U.S.C. §2, §150, § 241-§242, § 645-§654, §4,
28   §2382, §4042-§4081 et seq.”). In his motion to remand, plaintiff argued that he “did not state any
                                                         3
 1   federal cause of action with his complaint,” but that contention is belied by the face of the
 2   complaint as by plaintiff’s argument that defendants violated the federal Constitution. See ECF
 3   No. 4 at 2-3.
 4          Notwithstanding plaintiff’s apparently numerous state law claims, “[t]he [federal] district
 5   courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or
 6   treaties of the United States.” 28 U.S.C.A. § 1331. Further, “in any civil action of which the
 7   district courts have original jurisdiction, the district courts shall have supplemental jurisdiction
 8   over all other claims that are so related to claims in the action within such original jurisdiction
 9   that they form part of the same case or controversy under Article III of the United States
10   Constitution.” 28 U.S.C. § 1367(a). Thus, removal of an action to federal district court is
11   authorized when, as in the instant case, the complaint includes both “claim[s] arising under the
12   Constitution, laws, or treaties of the United States” and “claim[s] not within the original or
13   supplemental jurisdiction of the district court.” 28 U.S.C. § 1441(c). Moreover, the instant
14   federal district court is the appropriate court within the Eastern District of California for cases
15   removed from the Amador Superior Court. See 28 U.S.C. § 1441(a) (“[A]ny civil action brought
16   in a State court of which the district courts of the United States have original jurisdiction, may be
17   removed by the defendant or the defendants, to the district court of the United States for the
18   district and division embracing the place where such action is pending.”).
19          Although state and federal courts may have concurrent jurisdiction to initially consider a
20   case, the state court loses jurisdiction upon proper removal of the case to federal court. Lou v.
21   Belzberg, 834 F.2d 730, 740 (9th Cir. 1987). Removal divests the state court of jurisdiction and
22   “the State court shall proceed no further unless and until the case is remanded.” 28 U.S.C. §
23   1446(d). Where the action was properly removed and the federal court has original jurisdiction
24   over the claims, the federal court has no authority to remand the case. Destfino v. Reiswig, 630
25   F.3d 952, 958 (9th Cir. 2011).
26          For these reasons, the court finds that removal of this action from the state court was
27   appropriate and will therefore recommend to the district judge that plaintiff’s motion to remand
28   this case be denied. Should the district judge adopt these findings and recommendations, this
                                                         4
 1   court will then screen plaintiff’s First Amended Complaint under the Prison Litigation Reform
 2   Act (PLRA), 28 U.S.C. § 1915A.
 3          III.    Conclusion
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The Clerk of Court shall confirm plaintiff’s current place of incarceration (see n.1,
 6   supra) and designate the correct address on the docket.
 7          2. Clerk of Court shall randomly assign a district judge to this action.
 8          Additionally, for the reasons set forth above, IT IS HEREBY RECOMMENDED that
 9   plaintiff’s motion to remand this action to the Amador County Superior Court, ECF No. 4, be
10   DENIED.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
16   failure to file objections within the specified time may waive the right to appeal the District
17   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
18   DATED: July 29, 2019
19

20

21

22

23

24

25

26

27

28
                                                        5
